Citation Nr: 0523633	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 3 to April 26, 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.

This appeal has been remanded by the Board, for additional 
development, in December 2001, July 2003, March 2004, and May 
2005.  The veteran testified before the undersigned Veterans 
Law Judge at hearings held by videoconference in April 2002 
and August 2005.  Transcripts of both hearings are of record.


FINDINGS OF FACT

The veteran has a current diagnosis of PTSD; there is 
credible supporting evidence that the claimed in-service 
stressors occurred; and competent medical evidence links the 
current diagnosis of PTSD to the in-service stressors. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, which was enacted in November 2000, imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's fully favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

A stressor need not be corroborated in every detail.  Suozzi 
v. Brown, Vet. App. 307, 311 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

III.  Factual background and legal analysis

The veteran contends that he developed PTSD as a result of 
mistreatment that he received from his superiors during basic 
training in April 1977.  His brother, who reportedly served 
with the veteran, has corroborated in writing incidents of 
mistreatment, which allegedly included physical harm (punches 
and kicks, as well as "brutal beatings") to the veteran, as 
well as verbal abuse and plain discrimination (humiliation in 
front of other people, in part due to the veteran's 
ancestry), by his drill instructors.

The veteran's service personnel records confirm that a 
determination was made, in April 1977, to release him from 
military service after less than a month on active duty, on 
account of his being considered as not possessing the 
required mental and physical abilities to successfully 
complete basic training.

The competent evidence against the veteran's claim for 
service connection for PTSD consists of the reports of VA 
PTSD examinations that were conducted in September 2000, 
February 2001, and March 2003, and a July 2004 addendum 
subscribed by the VA psychologist who examined the veteran in 
March 2003.

The September 2000 VA PTSD examination report, subscribed by 
a VA psychologist, contains the conclusion that the veteran's 
statements regarding his claimed stressors were "of 
questionable reliability," that "[t]here is no evidence for 
the claim for PTSD," and that the data obtained from the 
mental evaluation did not support a diagnosis of PTSD, but 
were consistent instead with a diagnosis of undifferentiated 
somatoform disorder.

The February 2001 VA PTSD examination report (subscribed by 
two VA psychiatrists) reveals Axis I diagnoses of cognitive 
disorder, not otherwise specified, current alcohol abuse, and 
malingering, and its subscribers' opinion to the effect that 
the veteran seemed to be an unreliable historian, that his 
endorsement of symptomatology led them to believe in possible 
malingering, and that they did not believe that the veteran 
met the criteria for PTSD "despite what may have been very 
real trauma from prejudice and sadism during his boot camp 
experience."

The March 2003 VA PTSD examination report, subscribed by the 
psychologist who completed the September 2002 report, reveals 
again the opinion that the veteran's self-report was 
unreliable, and that the evidence of record did not support a 
diagnosis of PTSD.  Instead, the psychologist found that the 
evidence was consistent with diagnoses of malingering, and 
cognitive disorder, not otherwise specified.

In his July 2004 addendum to his March 2003 report, the VA 
psychologist concluded that "considering all of the 
available information[,] it is my professional opinion that 
there is no documented and verified reason to change the 
current standing VARO decision to deny the veteran's claim 
for PTSD[,] as he has never met the criteria for this 
diagnosis."

The competent evidence in favor of the veteran's claim for 
service connection for PTSD includes records reflecting 
psychiatric treatment for PTSD by Dr. G.G., the veteran's 
treating private psychiatrist between 1999 and 2005; medical 
opinions from Dr. G.G., dated in July 1999, April 2000, and 
August 2002; a January 2001 medical opinion rendered by Dr. 
B.F., a private psychiatrist; an April 2001 addendum from Dr. 
B.F.; and an August 2005 medical record from Dr. L.B., the 
veteran's new treating private psychiatrist.

In his July 1999 statement, as well as in his more recent 
statement, dated in August 2002, Dr. G.G. certified that the 
veteran had been under his medical supervision since April 
1999, that based on the psychiatric evaluation, the veteran 
suffered from PTSD, that the condition "is causally related 
to his training experiences while on the [A]rmy," that the 
veteran was presently on treatment for his PTSD and should 
continue treatment, and that the veteran also received 
"monthly supportive psychotherapy sessions."  In his April 
2000 statement, Dr. G.G. again confirmed being the veteran's 
treating psychiatrist, and opined that the veteran suffered 
from a "severe case" of PTSD.

The January 2001 opinion by Dr. B.F. is contained in a 19-
page document that confirms the diagnosis of PTSD, 
painstakingly explains the reasons for that diagnosis, and 
fully details the veteran's military experience, which 
included his experiencing constant verbal and physical abuse 
while in basic training, having been kicked, punched, and 
humiliated by some of his superiors, including a "Sargent 
Klause," and having reportedly became aware of a sexual 
assault committed on his younger brother, who was also 
enlisted in boot camp.  Dr. B.F. pointed out in his report 
that it was evident, from a review of the veteran's records, 
that the veteran had entered military service with no 
evidence of any past mental disorder and had accordingly been 
declared as entirely fit for military service and had 
developed PTSD as the result of abuse in service.

In regards to the validity of the claimed stressor, Dr. B.F. 
also pointed out in his report that "it should not be 
forgotten that his brother is a witness and would testify to 
any details of that truth demanding and dehumanizing of a 
defenseless young soldier."  Dr. B.F. stated in his report 
that he had an opportunity to interview the veteran's 
brother, who confirmed the history reported by the veteran.  
He offered a diagnosis of "PTSD, following victimization by 
physically and psychologically excessive forces," and 
rendered the following opinion:

It is my considered medical/psychiatric 
opinion that the [veteran] suffered a 
maximal major traumatic event as 
described above, and that there exists a 
direct causal relationship between his 
unfair, malicious, and sadistic excessive 
handling which [the veteran] received as 
described above, and his diagnosed PTSD.

In his April 2001 addendum, Dr. B.F. stated that the VA 
psychiatrists' statement of February 2001 regarding 
malingering was entirely inaccurate, indicating that he was 
"compelled to disagree profoundly" as to this 
characterization of the veteran as an unreliable historian 
who was "fabricating symptoms for secondary gain."  

Finally, the August 2005 medical record from Dr. L.B., the 
veteran's new treating private psychiatrist, reveals a 
diagnosis of "definitely service connected [PTSD]," which 
Dr. L.B. felt was secondary to being repeatedly and 
relentlessly abused by three of his five drill sergeants 
during basic training in April 1977.

The criterion n of a stressor supported by credible evidence 
is met, as there are statements from the veteran's brother 
corroborating that the claimed inservice abuse occurred.

In regards to the remaining criteria requiring competent 
evidence of a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a), and of a nexus between that diagnosis and 
service, the evidence is in equipoise.  On one hand, VA 
mental health experts have opined that the DSM-IV criteria 
for a diagnosis of PTSD are not met, and that there is no 
relationship between current psychiatric disability and in-
service stressors.  On the other hand, private mental health 
experts, to include the veteran's treating psychiatrist of 
many years, have confirmed the diagnosis of PTSD, and have 
clearly explained why they believe that the veteran meets the 
criteria for the diagnosis, and that this disability is 
causally related to traumatic experiences while in boot camp 
in April 1977.

The evidence in this case is in relative equipoise.  When the 
evidence is in relative equipoise, VA is required to resolve 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that the veteran has 
PTSD as the result of inservice stressors.  Service 
connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


